The history of this case has been stated in an opinion prepared by Mr. Justice ELLIS and his argument as presented in the opinion is persuasive but it is not convincing and we cannot agree that the conclusions reached therein are correct.
This suit was instituted by the filing of a bill for injunction. Motion was filed to dismiss the bill. The motion contained the following grounds:
"1. There is no equity in complainants' bill of complaint.
"2. There is a non-joinder of parties defendant in said bill in that the Superintendent of Public Instruction for Dade County and the Board of Public Instruction for said county are necessary parties thereto.
"3. It appears that the controversy which is the subject matter of the bill has not been submitted to the County Superintendent of Public Instruction or the Board of Public Instruction as contemplated by Section 581, Sub-section 8, of the Compiled General Laws of 1927.
"4. It affirmatively appears from the bill of complaint that the matters therein complained of involve the discretion of the authorities charged by law with the administration of the State Public School System and and that the discretion of such authorities is exclusive and not subject to the control of the courts.
"5. It does not appear from the allegations of the bill that the matters therein complained of are not subject to and controlled by a rule reasonable and necessary to the orderly functioning of the public schools and duly adopted and promulgated by the duly constituted school authorities."
The order dismissing the bill is in the following language:
"The above styled and entitled cause coming on before this court to be heard upon the bill of complaint and motion *Page 249 
for temporary injunction and the defendants' motion to dismiss, and argument of counsel for the respective parties having first been had, and it failing to appear unto the court that the plaintiffs have stated any remedy within the school system particularly as to the provisions of Section 581, sub-section 8, of the Compiled General Laws of Florida, it is, therefore,
"ORDERED, ADJUDGED and DECREED that said motion to dismiss be and the same is hereby granted with leave to the plaintiffs to amend their bill if they be so advised within 10 days, in default of which said cause shall stand dismissed.
"DONE AND ORDERED, in Chambers, at Miami, Florida, this 1st day of December, A.D. 1923."
The rule is very well settled as stated in Section 1311, High on Injunctions, 4th Edition:
"It is important to observe that courts of equity do not interfere by injunction for the purpose of controlling the action of public officers constituting inferior quasi judicial tribunals, such as boards of supervisors, commissioners of highways, and the like, on matters properly pertaining to their jurisdiction, nor will they review and correct errors in the proceedings of such officers, the proper remedy, if any, being at law, by writ of certiorari."
It is also well settled that the writ of injunction is a discretionary writ.
It is our view that this suit was prematurely instituted. The appellant had not exhausted her statutory remedy. Section 454, R. G. S., 561, C. G. L., prescribes the duties of the board of public instruction, and, amongst other things, it provides by sub-section 3 as follows:
"To appoint one supervisor for each school on the recommendation of the patrons, whose duty it shall be to supervise the work of the school and to report to the county superintendent *Page 250 
of public instruction monthly the result of his observations."
And it also provides in sub-section 10, as follows:
"To prescribe, in consultation with prominent teachers, a course of study for the schools of the county and grade them properly; and to require to be taught in every public school in the county over which they preside, elementary physiology, especially as it relates to the effects of alcoholic stimulants and narcotics, morally, mentally and physically; and all persons applying for certificates to teach shall be examined upon this branch of study, under the same conditions as other branches required by law."
The last quoted sub-section vests the county board of public instruction with power to prescribe a course of study for the schools of the county and requires that it shall provide a course in elementary physiology, etc.
Section 464 R. G. S., 581 C. G. L., prescribes the duties of a county superintendent. Sub-section 8 provides as follows:
"To decide upon questions and disputes which arise when submitted to him by the parties interested, and to refer his decisions to the board of public instruction."
Section 465, R. G. S., 584 C. G. L., defines the duties of the supervisors. Sub-section 1 provides:
"To supervise the work and management of the school and its interests over which he is appointed, and report monthly to the board of public instruction."
Now, after consideration of these statutes, we entertain the opinion that a school teacher is under the supervision of the principal and is bound to follow the instructions of the principal, unless a higher authority warrants such teacher in pursuing some other course. The principal is under the supervision of the school supervisor, who is, in turn, under *Page 251 
the direction and supervision of the superintendent of public instruction and who, in turn, is under the direction and supervision of the county board of public instruction.
So it is that when discord arises between a patron or pupil of the school and the teacher, the matter in due course should be taken to the principal for adjustment and, if satisfactory adjustments cannot be made, then it should be taken up with the school supervisor and if either party is not satisfied with the disposition then obtained, the issue should be presented to the county superintendent and, if he cannot satisfy the parties it should then be reported to the county board of public instruction and if by the action of the board the legal rights of any one are infringed upon or violated, then such aggrieved party has the remedy of appealing to the courts for judicial determination of the questions involved.
If order and decorium are to prevail in our public schools and constituted authority is to be respected, controversies between school teachers, principals or officers on the one side and pupils and patrons on the other side must be settled in an orderly manner and it would be entirely unreasonable to suppose that the doors of the courts of equity are thrown open for the purpose of supervising the conduct of school teachers and school principals and for the purpose of directing them by injunction how and in what manner their duties should be performed.
We think that the order of the chancellor constituted no abuse of his discretion and that it was justified under the facts as alleged in the pleadings, for which reason the same should be affirmed, and it is so ordered.
Affirmed.
WHITFIELD, TERRELL and BROWN, J. J., concur.
DAVIS, C. J., concurs specially.
  ELLIS, J., dissents. *Page 252